DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 17/462,912 filed 08/31/2021 by Sung Hoon Yu, and Yoo Sun Kang.
Claims 1-14 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “at least one additive”.  However, claim 13 is dependent upon claim 1.  Claim 1 however recites “a non-aqueous electrolyte solution additive”.  Therefore it is unclear if the “at least one additive” is different from the claimed “non-aqueous electrolyte solution additive”.  
Claim 14 recites “the additive”.  However, it is unclear if the claimed “the additive” is the “non-aqueous electrolyte solution additive” from claim 1 or the “at least one additive” from claim 13.  Therefore this renders the claim indefinite.

Claim Objections
Claim 14 objected to because of the following informalities:  claim 14 recites “of about 0.01 wt% nor more”.  This is taken to be a typo, as “nor” should be “or” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUSHIMA (JP 2001338679 A) in view of FUNADA (US 2013/0034759 A1).
With respect to claims 1-2, 6, and 10-12.  TSUSHIMA teaches a secondary battery that includes an organic electrolyte (abstract).  The electrolyte includes a lithium salt, the phosphoric acid ester compound and a solvent (paragraph 0009).  The proportion of the compound represented by formula (A) is such that the concentration of the compound represented by formula (A) in the electrolyte solution is 0.5 to 20% by mass (paragraph 0010).  In one example a coin cell is prepared using LiBF4 and 1.5% by mass of the compound represented by formula (D), and ethylene carbonate as a solvent (paragraph 0020).  The compound represented by formula (D) is taken to meet the claimed formula 1, and more specifically is Formula 1a.  
TSUSHIMA teaches a carbon material is used for the negative electrode (paragraph 0011) a lithium containing transition metal oxide as the positive electrode (paragraph 0013) and a separator formed between the positive and negative electrode (paragraph 0015).  TSUSHIMA then does not explicitly teach the negative electrode comprises a silicon-based active material.  
FUNADA teaches a nonaqueous electrolyte secondary battery that includes a positive electrode, negative electrode, and an electrolyte that contains at least one phosphorous compound (abstract).  The negative electrode active material layer then may include carbon material (paragraph 0055).  In the alternative the negative electrode material may include a material such as silicon, which excels in storing and releasing lithium and can have high energy density (paragraph 0058).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the carbon material of TSUSHIMA with the silicon active material of FUNADA as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as FUNADA teaches silicon is a known alternate active material to a carbon based active material, and that silicon further teaches that silicon active material provides a high energy density (see FUNADA paragraph 0058).  
With respect to claim 3.  TSUSHIMA teaches the positive electrode active material includes a lithium containing transition metal oxide (paragraph 0013) and is taken to be the claimed lithium composite metal oxide.  
With respect to claims 4-5.  TSUSHIMA teaches the positive electrode includes the lithium containing transition metal oxide (paragraph 0013).  However, TUSHIIMA does not explicitly teach one of the claimed lithium composite metal oxides from claims 4-5.
FUNADA further teaches the positive electrode may include a lithium containing compound, and specifically may include at least one of LiNi0.50Co0.20Mn0.30 (paragraph 0041).
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the positive electrode active material of TSUSHIMA with the positive electrode active material of FUNADA, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
With respect to claim 7.  TSUSHIMA teaches using 1M of LiBF4 in one example (paragraph 0020).  
With respect to claims 8-9.  TSUSHIMA teaches the organic solvent may include ethylene carbonate (paragraph 0020).  

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUSHIMA (JP 2001338679 A) in view of FUNADA (US 2013/0034759 A1) as applied to claim 1 above, and further in view of AHN (US 2014/0011081 A1).
Claim 13 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of TSUSHIMA and FUNADA, and claim 14 is dependent upon claim 13.  TSUSHIMA however does not explicitly teach an additionl additive as claimed.  
AHN teaches an additive for an electrolyte solution that includes a lithium salt (abstract).  The electrolyte may further include at least one additive selected from the group consisting of a carbonate compound, a sulfate compound and a sultone compound (paragraph 0035).  The carbonate compound may be vinylene carbonate add in an amount of 1.5-3% by weight of the carbonate compound (paragraph 0036).  The sultone compound may be a 1,3-propane sultone included in an amount of 0.5-1% by weight of the total amount of the electrolyte solution (paragraph 0038).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the additive to the electrolyte as taught by AHN for the electrolyte of TSUSHIMA, as this is a combination of known prior art elements in order to achieve predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722